Citation Nr: 1023533	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records reflect several knee 
complaints.  Post service, the Veteran has advised he had 
surgery in the early 1990's on his knee.  There is, however, 
some confusion between his written statements and his 
testimony as to whether this took place in Silsbee, Texas or 
Sealy, Texas.  In either case, records of this surgery have 
not been associated with the claims file.  The Veteran should 
be asked to clarify his post service treatment, and attempts 
should be made to obtain the records of any such treatment.  

In this regard, while the evidence of record already contains 
adverse medical opinions concerning the relationship between 
current disability and service, should additional records 
from the early 1990's be obtained, a new opinion should be 
sought to ensure any opinions used in the ultimate decision 
in this case are based on a complete record.  

Accordingly, the case is REMANDED for the following actions:

1.	Ask the Veteran to identify all health 
care providers who have treated him since 
his separation from the service for any 
knee complaints.  In particular, the 
Veteran is asked to clarify if he had 
treatment by medical providers in Sealy, 
Texas and Silsbee, Texas.  Then with any 
necessary assistance from the Veteran, 
appropriate attempts should be made to 
obtain the records of the identified 
treatment.    

2.	If any additional records are obtained, 
the Veteran's claims folder should be sent 
to an individual with appropriate medical 
expertise for review.  After reviewing the 
claims folder, this person should be asked 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability) any current disorder of the 
right and/or left knee began in service. 

3.	If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


